DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven D. Wangerow (Reg. No. 61,070) on August 6, 2021.

The application has been amended as follows: 
Claim 1 Ln.4: “a motor disposed within the --compressor-- shell and driving…”
Claim 5 Ln.2: “wherein --the-- air flows from the fan…”
Claim 6: An assembly comprising:
	--a compressor including a compressor shell;-- 
See next page→
--, wherein the shell member is coupled to the compressor shell;--
an electronic component disposed within the internal cavity;
a fan disposed within the internal cavity; and
an airflow deflector having a base portion, a first leg, and a second leg, wherein the first and second legs are spaced apart from each other and extend from the base portion, 
wherein the fan forces air against the base portion, wherein a first portion of the air flows from the base portion along the first leg, and wherein a second portion of the air flows from the base portion along the second leg.
Claim 13 Ln.1: “wherein --the-- air flows from the fan”
Claim 17 Ln.2: “control operation of [a]--the-- compressor”
Claim 18: “wherein the enclosure is mounted to [a shell of] the compressor --shell--”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 6, and at least in part, because claims 1 and 6 recite the limitations:
(Claim 1) “an enclosure mounted to the compressor shell and defining an internal cavity, wherein the control module is disposed within the internal cavity; a fan disposed within the internal cavity; and an airflow deflector having a base portion, a first leg, and a second leg, wherein the first and second legs are spaced apart from each other and extend from the base portion, wherein the fan forces air against the base portion, wherein a first portion of the air 
(Claim 6) “a shell member at least partially defining an enclosure having an internal cavity, wherein the shell member is coupled to the compressor shell; an electronic component disposed within the internal cavity; a fan disposed within the internal cavity; and an airflow deflector having a base portion, a first leg, and a second leg, wherein the first and second legs are spaced apart from each other and extend from the base portion, wherein the fan forces air against the base portion, wherein a first portion of the air flows from the base portion along the first leg, and wherein a second portion of the air flows from the base portion along the second leg”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 6, are believed to render said claims 1 and 6, and all claims depending therefrom (claims 2-5 and 7-20) allowable over the prior art references of record, taken either alone or in combination.
Regarding claim 1, Groshek (US 20170241442) (of record, cited in the IDS) is believed to be the closest prior art of record.  Groshek discloses (Fig.1) a compressor (12) comprising: a compressor shell (24); a compression mechanism (26) disposed within the compressor shell (24); a motor (28) disposed within the compressor shell (24) and driving ([0047]) the compression mechanism (26); a control module (20) in communication with the motor (28) and configured to control operation of the motor (28) (Control Module in Communication with and Controlling the Motor: [0046]-[0047]).
However, Groshek fails to disclose, at least, the aforementioned allowable limitations of claim 1.
See next page→

However, Hanh fails to disclose, at least, the aforementioned allowable limitations of claim 6.
Furthermore, Hata (US 4830580) teaches (Fig.3a) a compressor (See Title) with an airflow deflector (13) with a fan (6) that is placed inside of the airflow deflector (13), and the airflow deflector (13) has two legs (See Figure Below) that branch from a base portion (See Figure Below).

    PNG
    media_image1.png
    560
    882
    media_image1.png
    Greyscale

However, even if the Groshek or Hanh reference were combined with the Hata reference, the resulting combination would still fail to teach a compressor with a compressor shell, an 
In the Written Opinion of the International Search Authority filed in the United States on January 28, 2021, the written opinion states that all of the claims are rejected over Groshek (US 20170241442) and Tsujimoto (US 20150285255) (both references of record, cited in the IDS). The written opinion also states that the Groshek reference fails to disclose “an enclosure mounted to the compressor shell and defining an internal cavity, wherein the control module is disposed within the internal cavity; a fan disposed within the internal cavity; and an airflow deflector having a base portion, a first leg, and a second leg, wherein the first and second legs are spaced apart from each other and extend from the base portion, wherein the fan forces air against the base portion, wherein a first portion of the air flows from the base portion along the first leg, and wherein a second portion of the air flows from the base portion along the second leg” as recited in claim 1, but states that figures 1-2 and paragraphs [0026], [0031], and [0032] of the Tsujimoto reference teach the deficiencies of the Groshek reference. However, when looking at figures 1 and 2 of the Tsujimoto reference, it appears as though the reference would only teach an airflow deflector (3).  There appears to be no teaching or suggestion of an enclosure that is attached to a compressor shell and the enclosure housing holding both a fan and a control module/electronic component as claimed. In other words, the combination between the Groshek reference and Tsujimoto reference would still fail to teach, “a compressor comprising: a compressor…an enclosure mounted to the compressor shell and defining an internal cavity, wherein the control module is disposed within the internal cavity; a fan disposed within the internal cavity” as claimed in claim 1. Therefore, absent impermissible hindsight and/or without 
Independent claim 6, as currently amended, is also believed to be allowable over the written opinion for similar reasons provided above for claim 1. Claim 6, as currently amended, also requires a compressor shell that houses an enclosure that houses a fan and a control module/electronic component. As discussed above, neither the Groshek reference nor Tsujimoto reference, alone or in combination, teaches the aforementioned subject matter.
Furthermore, none of the other cited prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835